TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-02-00507-CV




                                     Todd Van Note, Appellant

                                                  v.

                      RDK Drafting & Design, L.P.; Superior Cabinets, Ltd.;
                             and Richard Kirkpatrick, Appellees



      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
          NO. GN201436, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING




                 Appellant Todd Van Note has filed a motion to dismiss this appeal. He represents that

appellees RDK Drafting & Design, L.P.; Superior Cabinets, Ltd.; and Richard Kirkpatrick agree with his

motion. We grant the motion and dismiss this appeal.




                                               Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: September 12, 2002

Do Not Publish